                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                     Cause No. CR 08-65-GF-BMM

             Plaintiff,

       vs.                                    ORDER DENYING RULE 60(b)
                                                MOTION AND DENYING
ROBERT JAMES CAPLETTE,                      CERTIFICATE OF APPEALABILITY

             Defendant.


      Defendant Caplette, a federal prisoner proceeding pro se, filed a motion

under Federal Rule of Civil Procedure 60(b). He asks the Court to set aside the

judgment denying his first motion under 28 U.S.C. § 2255. See Rule 60(b) Mot.

(Doc. 153) at 8–9.

      Caplette was charged with aggravated sexual abuse in connection with the

rape of an acquaintance, M., on the Rocky Boy’s Indian Reservation. The rape

occurred while M. was home on leave from the Army. Caplette testified that he

and M. had consensual sex. The jury believed M. and did not believe Caplette.

Caplette is now serving a 210-month prison sentence, which will be followed by a

life term of supervised release. Judgment was entered on February 24, 2009. See

Indictment (Doc. 1); Verdict (Doc. 65); Judgment (Doc. 77).

      Following an unsuccessful appeal, see Mem. Disp. at 3, United States v.

                                        1
Caplette, No. 09-30081 (9th Cir. Feb. 17, 2010) (Doc. 98), Caplette retained

attorney Penelope S. Strong to file a motion collaterally attacking his conviction

under 28 U.S.C. § 2255. Judge Haddon, who presided at trial and sentencing,

denied the § 2255 motion and a certificate of appealability (Doc. 121). The Court

of Appeals denied a certificate of appealability on November 8, 2012. See Order at

1, United States v. Caplette, No. 12-35756 (9th Cir. Nov. 8, 2012) (Doc. 124).

      On April 3, 2013, Caplette, proceeding pro se, wrote a letter to Judge

Haddon, who construed the letter as a motion under Fed. R. Civ. P. 60(b), denied

it, and denied a certificate of appealability (Doc. 126). Caplette did not appeal.

      Not quite a year later, Caplette filed a second motion under Fed. R. Civ. P.

60(b). This Court denied the motion and a certificate of appealability (Doc. 133).

Caplette appealed. On December 3, 2014, the Court of Appeals summarily

affirmed this Court’s decision (Doc. 142).

      On September 8, 2015, Caplette moved the Court for a new trial. He

claimed that new evidence he discovered on June 22, 2015, showed both that M.’s

testimony at trial differed from a statement she gave before trial to an Army

investigator and that the prosecution suppressed her statement. See Mot. for New

Trial (Doc. 144) at 1, 4–5 ¶ 7. After full briefing, the Court denied the motion for

new trial, denied the motion construed as a Rule 60 motion, and dismissed the

motion construed as a second or successive motion under 28 U.S.C. § 2255. See

                                          2
Order (Doc. 152) at 5–11. Caplette did not appeal.

      Caplette now files his fourth Rule 60 motion. The motion asks the Court to

consider again whether his first proceeding under § 2255 was fair and to consider

again whether he is entitled to relief under § 2255. The Court has three times

considered reopening Caplette’s first § 2255 motion to provide him relief from his

attorney’s negligence in that proceeding. The law does not support relief. See

Order (Doc. 152) at 7–10; Order (Doc. 133) at 2–12; Order (Doc. 126) at 2–4.

      To the extent Caplette claims that he is entitled to relief under § 2255, his

Rule 60 motion is an improper and unauthorized second or successive § 2255

motion. See Gonzalez v. Crosby, 545 U.S. 524, 530–32 & n.5 (2005). Caplette

asserts that he is actually innocent, see Rule 60(b) Mot. (Doc. 153) at 8, but he

provides no evidence supporting his assertion. More fundamentally, even if he

presented conclusive proof that he did not commit aggravated sexual abuse, this

Court would have no jurisdiction to consider it. Caplette has not obtained leave

from the Ninth Circuit Court of Appeals to file a second § 2255 motion in this

Court. See 28 U.S.C. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 149

(2007) (per curiam).

      A certificate of appealability, see 28 U.S.C. § 2253(a); United States v.

Winkles, 795 F.3d 1134, 1142 (9th Cir. 2015), is not warranted. No reasonable

jurist could find that Caplette’s fourth Rule 60(b) motion supports relief on

                                          3
grounds already rejected three times. To the extent the motion seeks relief under §

2255, it is plainly controlled by Gonzalez v. Crosby, 545 U.S. 525 (2005), and

Burton v. Stewart, 549 U.S. 147 (2007).

      Accordingly, IT IS HEREBY ORDERED as follows:

      1. Caplette’s Rule 60(b) motion (Doc. 153) is DENIED.

      2. To the extent Caplette claims he is entitled to relief under § 2255, the

Rule 60(b) motion is DISMISSED for lack of jurisdiction as an unauthorized

second or successive § 2255 motion.

      3. A certificate of appealability is DENIED on all issues.

      4. The Clerk of Court shall immediately process the appeal if Caplette files

a Notice of Appeal.

      DATED this 3rd day of December, 2019.




                                          4
